Bischoff, J.
The appeal herein was heard by the general term of this court, in June, 1890, before Larremore, C. J., and Bookstaver, J., the latter writing an opinion for affirmance, concurred in by the chief justice; and upon an examination of the opinion, and of the case on appeal, it is apparent that the several grounds urged on behalf of appellants for reversal received due consideration. Buie 16 of the general term rules of this court permits a reargument of an appeal when it appears clearly “that some question decisive of the case, and which was presented by counsel upon the re- - argument, has been overlooked by the court, or that the decision is inconsistent with some statute, or with a controlling decision, to which the attention of the court was not called, through the neglect or inadvertence of counsel;” and an inspection of appellant’s papers on this motion does not disclose any of the grounds upon which a reargument may be had as above provided. Appellant’s motion for a reargument of the appeal should be denied. All concur.